JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and amended brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed April 8, 2010, be affirmed. The district court correctly held that it lacks authority to determine what, if any, actions must be taken by Supreme Court Justices and employees and that they enjoy absolute immunity in the circumstances presented here. See, e.g., Stump v. Sparkman, 435 U.S. 349, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978); Sindram v. Suda, 986 F.2d 1459 (D.C.Cir.1993); In re Marin, 956 F.2d 339 (D.C.Cir.1992) (per curiam). Furthermore, the President of the United States had no role in the actions complained of.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.